DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
Applicant’s amendment dated December 15, 2020 in which claim 1 was amended, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. Pub. 2014/0054791) in view of Hu (U.S. Pub. 2009/0321915).
Regarding claims 1-3 and 8, Li [Figs.2-9] discloses a method of manufacturing a semiconductor package, the method comprising: 
providing an insulating substrate [110] having a conductive via [150] pattern;

forming a first plated pattern [145,180] and a first passivation pattern [135] on a top surface of the insulating substrate;
removing the first anti-scratch protection layer [Figs.6-7];
forming a second anti-scratch protection layer [160,165] on the top surface of the insulating substrate to cover the first plated pattern and the first passivation pattern; 
forming a second plated pattern [170,190] and a second passivation pattern [175] on the bottom surface of the insulating substrate; and 
removing the second anti-scratch protection layer [Figs.8-9];

wherein the insulating substrate [110] comprises a glass substrate or a silicon substrate [Para.15];

wherein the plated pattern comprises a single or stacked plated pattern including at least one selected from among copper (Cu), nickel (Ni), and gold (Au) [Para.31];

wherein the first anti-scratch protection layer or the second anti-scratch protection layer [100,165] prevents warpage of the insulating substrate in a process of forming the plated pattern or the passivation pattern on the top and bottom surfaces of the insulating substrate [materials disclosed for 100,165 are capable of preventing warpage].

Li fails to explicitly disclose wherein the step of forming the first anti-scratch protection layer is carried out after the conductive via pattern is formed.  However, Hu [Figs.3-4] discloses and makes obvious a method of manufacturing a semiconductor package wherein the step of forming the first anti-scratch protection layer [105,106] is carried out after the conductive via KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 6-7, Li discloses the anti-scratch protection layer [160,165] comprises a heat removable adhesive as well as a layer comprising silicon, glass, or metal.  Li fails to explicitly disclose
wherein the first anti-scratch protection layer or the second anti-scratch protection layer comprises a deposited TiW layer or a deposited Ti layer;
wherein the the first anti-scratch protection layer or the second anti-scratch protection layer is a detachable insulating tape layer and comprises an ultra-violet (UV) tape layer that is detachable by irradiating UV light thereon.
However, it would have been obvious to modify Li as claimed as Ti and TiW are known metal, and UV tape is an obvious alternative of a heat removable adhesive. It would have been obvious since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. Pub. 2014/0054791) in view of Hu (U.S. Pub. 2009/0321915), and further in view of Tay (U.S. Pub. 2009/0146282).

further comprising forming an under bump metal (UBM) pattern [46] between the conductive via pattern [40] and the plated pattern [54];
wherein the plated pattern [54] comprises a single or stacked plated pattern including at least one selected from among Cu, Ni, and Au, and
wherein the UBM pattern [46,52] comprises a titanium (Ti) layer, and a Cu layer on the Ti layer, or comprises a titanium tungsten (TiW) layer, and a Cu layer on the TiW layer [Paras.27-31].
It would have been obvious to include the UBM as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new grounds of rejection.
Overall, Applicant’s arguments are not persuasive and the claims stand rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAC H AU/Primary Examiner, Art Unit 2822